                      1    Yuri Mikulka Bar No. CA 185926)
                           Email: ymikul a(a~manatt.com
                      2    Caleb Bean(Bar No. CA 299751)
                           Email: cbean~a,manatt.com
                      3    MANATT,PHELPS &PHILLIPS,LLP
                           695 Town Center Drive, 14th Floor
                     4     Costa Mesa, CA 92626-1924
                           Telephone: (714)371-2500
                     5     Facsimile: (714)371-2550
                     6     Attorneys for Defendants
                           SIVANTOS GMBH and
                     7     SIVANTOS,INC.
                     8    [Additional counsel on next page]
                     9                        UNITED STATES DISTRICT COURT
                  10                        CENTRAL DISTRICT OF CALIFORNIA
                  11      DEBOREIH M. MANCHESTER,              No. 2:17-cv-05309-ODW(JEM)
                  12      PH.D.,
                                                               Hon. John E. McDermott
                 13                      Plaintiff,
                                                               DISCOVERY MATTER
                 14             vs.
                                                               STIPULATED PROTECTIVE
                 15       SIVANTOS GMBH,a German               ORDER FOR LITIGATION
                          company; SIVANTOS,INC., a            INVOLVING PATENTS,HIGHLY
                 16       Delaware co oration; AURALCARR       SENSITIVE CONFIDENTIAL
                          HEARING C~NTERS OF AMERICA,          INFORMATION AND/OR TRADE
                 17       LLC d/b/a MY HEARING CENTERS,        SECRETS
                          a Utah Limited Liability Company;
                 18       DAVID D. LARSEN,an individual;
                          RYAN K. BACHER, an individual;
                          and DOES 1-10, inclusive,            Discovery Cutoff: February 4, 2019
                 19                                            Pre-Trial Conference: Apri129, 2018
                 20                      Defendants.           Trial Date: May 21,2019
                 21       AURALCA_RE HEARING CENTERS
                 22       OF AMERICA, LLC d/b/a MY
                          HEARING CENTERS, a Utah Limited
                 23       Liability Company,

                 24                      Counterclaimant,

                 25            vs.

                 26       DEBORA_I3 M. M~INCHESTER,
                          PH.D., And DOES 1-10, inclusive,
                 27
                                        Counterdefendants.
                 28
MANATT~ PHELPS &
  Pxi~Lrrs, LLP                                                          STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT CAW
    COSTA MESA
                          Eric Goldberg (Bar No. CA 157544)
                          Email: eric.goldberg@dlapiper.com
                      2   Eric S. Beane (Bar No. CA 186029)
                      3   Email: eric.beane~adlapiper.com
                          Hector E. Corea(Bar No. CA 318971)
                      4   Email: hector.corea@dlapiper.com
                          DLA PIPER LLP(US)
                      5   2000 Avenue ofthe Stars, Suite 400 North Tower
                          Los Angeles, California 90067
                      6   Telephone: (310)595-3000
                      7   Facsimile: (310)595-3300
                      8   Attorneys for Defendants
                      9   DAVID D. LARSEN,RYAN K. BACHER, and
                          Defendant and Counterclaimant, AURALCARE
                 10       HEARING CENTERS OF AMERICA,LLC d/b/a
                          MY HEARING CENTERS
                 11
                 12
                          Carole E. Handler(Bar No. CA 129381)
                 13       Email: handlercarole@gmail.com
                          10788 Lindbrook Drive
                 14       Los Angeles, CA 90024
                 15       Telephone: (310)721-6747

                 16       Eugene Rome (Bar No. CA 232780)
                          Email: erome@romeandassociates.com
                 17       Brianna Dahlberg (Bar No. CA 280711)
                          Email: bdahlberg@romeandassociates.com
                 18       ROME AND ASSOCIATES, A.P.C.
                 19       2029 Century Park East, Suite 450
                          Los Angeles, CA 90067
                 20       Telephone: (310)282-0690
                          Facsimile: (310)282-0691
                 21
                 22       Attorneys for Plaintiff
                          DEBORAH M. MANCHESTER,PH.D.
                 23
                 24
                 25
                 26
                 27
                 28
MANATT,PHELPS &
 PHILLIPS, LLP                                               Z             STIPULATED PROTECTIVE ORDER
 A TT()RNFYS AT LAW
    CnSTA MESA
                      1    1.      PURPOSES AND LIMITATIONS
                     2             Disclosure and discovery activity in this action are likely to involve
                     3     production of confidential, proprietary, or private information for which special
                     4     protection from public disclosure and from use for any purpose other than
                     5     prosecuting this litigation may be warranted. Accordingly, the parties hereby
                     6     stipulate to and petition the court to enter the following Stipulated Protective Order.
                     7     The parties acknowledge that this Order does not confer blanket protections on all
                     8     disclosures or responses to discovery and that the protection it affords from public
                     9     disclosure and use extends only to the limited information or items that are entitled
                 10       to confidential treatment under the applicable legal principles. The parties further
                 11       acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective
                 12       Order does not entitle them to file confidential information under seal; Civil Local
                 13       Rule 79-5 sets forth the procedures that must be followed and the standards that
                 14       will be applied when a party seeks permission from the court to file material under
                 15       seal.
                 16       2.      DEFIl~]ITIONS
                 17               2.1   Challengin~rty: a Party or Non-Party that challenges the
                 18       designation of information or items under this Order.
                 19               2.2   "CONFIDENTIAL"Information or Items: information (regardless of
                 20       how it is generated, stored or maintained) or tangible things that qualify for
                 21       protection under Federal Rule of Civil Procedure 26(c).
                 22               2.3   Counsel ,without qualifier): Outside Counsel of Record and House
                 23       Counsel(as well as their support staff.
                 24               2.5   Desi gnating Party_: a Party or Non-Party that designates information or
                 25       items that it produces in disclosures or in responses to discovery as
                 26       "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
                 27       ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE".
                 28               2.6   Disclosure or Discovery Material: all items or information, regardless
MANATT~ PHELPS &
  Px~LLrrs, tLP                                                     3             STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT LAW
    COSTA MESA
                     1   of the medium or manner in which it is generated, stored, or maintained (including,
                     2   among other things, testimony, transcripts, and tangible things), that are produced
                     3   or generated in disclosures or responses to discovery in this matter.
                     4          2.7    Expert: a person with specialized knowledge or experience in a matter
                     5   pertinent to the litigation who(1) has been retained by a Party or its counsel to
                     6   serve as an expert witness or as a consultant in this action,(2) is not a past or
                     7   current employee of a Party or of a Party's competitor, and (3) at the time of
                     8   retention, is not anticipated to become an employee of a Party or of a Party's
                     9   competitor.
                 10             2.8    "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY"
                 11      Information or Items: extremely sensitive "Confidential Information or Items,"
                 12      disclosure of which to another Party or Non-Party would create a substantial risk of
                 13      serious harm that could not be avoided by less restrictive means.
                 14             29     "HIGHLY CONFIDENTIAL —SOURCE CODE"Information or
                 15      Items: extremely sensitive "Confidential Information or Items" representing
                 16      computer code and associated comments and revision histories, formulas,
                 17      engineering specifications, or schematics that define or otherwise describe in detail
                 18      the algorithms or structure of software or hardware designs, disclosure of which to
                 19      another Party or Non-Party would create a substantial risk of serious harm that
                 20      could not be avoided by less restrictive means.
                 21            2.10 House Counsel: attorneys who are employees of a party to this action.
                 22      House Counsel does not include Outside Counsel of Record or any other outside
                 23      counsel.
                 24            2.11 Non-Party: any natural person, partnership, corporation, association, or
                 25      other legal entity not named as a Party to this action.
                 26            2.12 Outside Counsel of Record: attorneys who are not employees of a
                 27      party to this action but are retained to represent or advise a party to this action and
                 28      have appeared in this action on behalf of that party or are affiliated with a law firm
M ANATT, PHELPS &
  Ptti[.~ies, LLP                                                  /~              STIPULATED PROTECTIVE ORDER
 Arr~RN FYs AT Law
    COSTA MESA
                      1    which has appeared on behalf of that party.
                      2           2.13 Pte: any party to this action, including all of its officers, directors,
                     3     employees, consultants, retained experts, and Outside Counsel ofRecord (and their
                     4     support staffs).
                     5           2.14 Producin~Part_y: a Party or Non-Party that produces Disclosure or
                     6     Discovery Material in this action.
                     7           2.15 Professional Vendors: persons or entities that provide litigation
                     8     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                     9     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                  10       and their employees and subcontractors.
                  11             2.16 Protected Material: any Disclosure or Discovery Material that is
                  12      designated as "CONFIDENTIAL," or as "HIGHLY CONFIDENTIAL —
                 13       ATTORNEYS'EYES ONLY" or as "HIGHLY CONFIDENTIAL —SOURCE
                 14       CODE."
                 15              2.17 Receivin_~ Party: a Party that receives Disclosure or Discovery
                 16       Material from a Producing Party.
                 17       3.     SCOPE
                 18              The protections conferred by this Stipulation and Order cover not only
                 19       Protected Material (as defined above), but also (1)any information copied or
                 20       extracted from Protected Material;(2) all copies, excerpts, summaries, or
                 21       compilations of Protected Material; and (3)any testimony, conversations, or
                 22       presentations by Parties or their Counsel that might reveal Protected Material.
                 23       However,the protections conferred by this Stipulation and Order do not cover the
                 24       following information:(a) any information that is in the public domain at the time
                 25       of disclosure to a Receiving Party or becomes part ofthe public domain after its
                 26       disclosure to a Receiving Party as a result of publication not involving a violation
                 27       of this Order, includingbecoming part ofthe public record through trial or
                 28       otherwise; and (b) any information known to the Receiving Party prior to the
M ANATT~ PHELPS &
  PHILL'Ps, LLP                                                    S             STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT LAW
    COSTA MESA
                      1   disclosure or obtained by the Receiving Party after the disclosure from a source
                      2   who obtained the information lawfully and under no obligation of confidentiality to
                      3   the Designating Party. Any use ofProtected Material at trial shall be governed by a
                      4   separate agreement or order.
                      5   4.     DURATION

                      6         Even after final disposition of this litigation, the confidentiality obligations

                      7   imposed by this Order shall remain in effect until a Designating Party agrees

                      8   otherwise in writing or a court order otherwise directs. Final disposition shall be

                      9   deemed to be the later of(1) dismissal of all claims and defenses in this action, with

                  10      or without prejudice; and (2)final judgment herein after the completion and

                  11      exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                  12      including the time limits for filing any motions or applications for extension of time

                  13      pursuant to applicable law.

                  14      5.    DESIGNATING PROTECTED MATERIAL

                  15            5.1    Exercise of Restraint and Care in Desian       g Material for Protection.

                  16      Each Party or Non-Party that designates information or items for protection under

                  17      this Order must take care to limit any such designation to specific material that

                  18      qualifies under the appropriate standards. To the extent it is practical to do so, the

                  19      Designating Party must designate for protection only those parts of material,

                  20      documents, items, or oral or written communications that qualify — so that other

                  21      portions of the material, documents, items, or communications for which protection

                  22      is not warranted are not swept unjustifiably within the ambit of this Order.

                  23            Mass, indiscriminate, or routinized designations are prohibited. Designations

                  24      that are shown to be clearly unjustified or that have been made for an improper

                  25      purpose (e.g., to unnecessarily encumber or retard the case development process or

                  26      to impose unnecessary expenses and burdens on other parties) expose the

                  27      Designating Party to sanctions.

                  28            Ifit comes to a Designating Party's attention that information or items that it
M AIJATT, PHELPS &
  PH~L[.~[~s, LLP                                                                 STIPULATED PROTECTIVE ORDER
  A TT~RNEYS AT LAW
                                                                    F
                                                                    )
     COSTA MESA
                      1    designated for protection do not qualify for protection at all or do not qualify for the
                     2     level of protection initially asserted, that Designating Party must promptly notify all
                     3     other parties that it is withdrawing the mistaken designation.
                     4           5.2    Manner and Timing of Desi~ns.
                                                                  na Except as otherwise provided in
                     5     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                     6     stipulated or ordered, Disclosure or Discovery
                     7           Material that qualifies for protection under this Order must be clearly so

                     8     designated before the material is disclosed or produced.

                     9           Designation in conformity with this Order requires:

                 10                    (a) for information in documentary form (e.g., paper or electronic

                 11        documents, but excluding transcripts of depositions or other pretrial or trial

                 12       proceedings), that the Producing Party affix the legend "CONFIDENTIAL" or

                 13       "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY

                 14       CONFIDENTIAL —SOURCE CODE" to each page that contains protected

                 15       material. If only a portion or portions ofthe material on a page qualifies for

                 16       protection, the Producing Party also must clearly identify the protected portions)

                 17 (e.g., by making appropriate markings in the margins) and must specify, for each
                 18       portion, the level of protection being asserted.

                 19              A Party or Non-Party that makes original documents or materials available

                 20       for inspection need not designate them for protection until after the inspecting Party

                 21       has indicated which material it would like copied and produced. During the

                 22       inspection and before the designation, all ofthe material made available for

                 23       inspection shall be deemed "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES

                 24       ONLY." After the inspecting Party has identified the documents it wants copied

                 25       and produced, the Producing Party must determine which documents, or portions

                 26       thereof, qualify for protection under this Order. Then, before producing the

                 27       specified documents, the Producing Party must affix the appropriate legend

                 28 ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
M ANATT~ PHELPS &
  PHILLIPS, LLP
                                                                   7             STIPULATED PROTECTIVE ORDER
 ATTORNEYS AT LA W
    COSiA MESA
                           ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE)to each page that
                      2    contains Protected Material. If only a portion or portions ofthe material on a page
                      3    qualifies for protection, the Producing Party also must clearly identify the protected
                      4    portions)(e.g., by making appropriate markings in the margins) and must specify,
                      5   for each portion, the level of protection being asserted.
                      6                (b)for testimony liven in deposition or in other pretrial or trial
                      7    proceedings, that the Designating Party identify on the record, before the close of
                      8   the deposition, hearing, or other proceeding, all protected testimony and specify the
                      9    level of protection being asserted. When it is impractical to identify separately each
                  10      portion oftestimony that is entitled to protection and it appears that substantial
                  11      portions ofthe testimony may qualify for protection, the Designating Party may
                  12      invoke on the record (before the deposition, hearing, or other proceeding is
                  13      concluded) a right to have up to 21 days to identify the specific portions of the
                  14      testimony as to which protection is sought and to specify the level of protection
                  15      being asserted. Only those portions ofthe testimony that are appropriately
                  16      designated for protection within the 21 days shall be covered by the provisions of
                  17      this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
                  18      the deposition or up to 21 days afterwards if that period is properly invoked, that
                  19      the entire transcript shall be treated as "CONFIDENTIAL" or "HIGHLY
                  20      CONFIDENTIAL —ATTORNEYS'EYES ONLY."
                  21             Parties shall give the other parties notice if they reasonably expect a
                  22      deposition, hearing or other proceeding to include Protected Material so that the
                  23      other parties can ensure that only authorized individuals who have signed the
                  24      "Acknowledgment and Agreement to Be Bound"(Exhibit A)are present at those
                  25      proceedings. The use of a document as an exhibit at a deposition shall not in any
                  26      way affect its designation as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
                  27      — ATTORNEYS'EYES ONLY" or "HIGHLY CONFIDENTIAL —SOURCE
                  28      CODE."
M ANAi'T, PHELPS St
  PHILLIPS, LLP
                                                                    $             STIPULATED PROTECTIVE ORDER
  A TTORNEYS AT LAW

     COSTA MESA
                      1           Transcripts containing Protected Material shall have an obvious legend on
                     2     the title page that the transcript contains Protected Material, and the title page shall
                     3     be followed by a list of all pages (including line numbers as appropriate) that have
                     4     been designated as Protected Material and the level of protection being asserted by
                     5     the Designating Party. The Designating Party shall inform the court reporter of
                     6     these requirements. Any transcript that is prepared before the expiration of a 21-day
                     7     period for designation shall be treated during that period as if it had been designated
                     8    "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" in its entirety unless
                     9     otherwise agreed. After the expiration of that period, the transcript shall be treated
                 10        only as actually designated.
                 11                    (c)for information produced in some form other than documentary and
                 12       for any other tangible items, that the Producing Party affix in a prominent place on
                 13       the exterior of the container or containers in which the information or item is stored
                 14       the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'
                 15       EYES ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE".If only a
                 16       portion or portions ofthe information or item warrant protection, the Producing
                 17       Party, to the extent practicable, shall identify the protected portions) and specify
                 18       the level of protection being asserted.
                 19              5.3   Inadvertent Failures to Desi~te. Iftimely corrected, an inadvertent
                 20       failure to designate qualified information or items does not, standing alone, waive
                 21       the Designating Party's right to secure protection under this Order for such
                 22       material. Upon timely correction of a designation, the Receiving Party must make
                 23       reasonable efforts to assure that the material is treated in accordance with the
                 24       provisions ofthis Order.
                 25       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 26             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                 27       designation of confidentiality at any time. Unless a prompt challenge to a
                 28       Designating Party's confidentiality designation is necessary to avoid foreseeable,
MANATT,PHELPS &
 PHILLIPS, LLP                                                                    STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT LAW
                                                                    9
    COSTA MESA
                      1   substantial unfairness, unnecessary economic burdens, or a significant disruption or
                      2   delay ofthe litigation, a Party does not waive its right to challenge a confidentiality
                      3   designation by electing not to mount a challenge promptly after the original
                      4   designation is disclosed.
                      5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                      6   resolution process by providing written notice of each designation it is challenging
                      7   and describing the basis for each challenge. To avoid ambiguity as to whether a
                      8   challenge has been made, the written notice must recite that the challenge to
                      9   confidentiality is being made in accordance with this specific paragraph ofthe
                 10       Protective Order. The parties shall attempt to resolve each challenge in good faith
                 11       and must begin the process by conferring directly (in voice to voice dialogue; other
                 12       forms of communication are not sufficient) within 14 days of the date of service of
                 13       notice. In conferring, the Challenging Party must explain the basis for its belief that
                 14       the confidentiality designation was not proper and must give the Designating Party
                 15       an opportunity to review the designated material, to reconsider the circumstances,
                 16       and, if no change in designation is offered, to explain the basis for the chosen
                 17       designation. A Challenging Party may proceed to the next stage ofthe challenge
                 18       process only if it has engaged in this meet and confer process first or establishes
                 19       that the Designating Party is unwilling to participate in the meet and confer process
                 20       in a timely manner.
                 21             6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
                 22       court intervention, the Designating Party shall file and serve a motion to retain
                 23       confidentiality under Civil Local Rule 7(and in compliance with Civil Local Rule
                 24       79-5, if applicable) within 21 days ofthe initial notice of challenge or within 14
                 25       days of the parties agreeing that the meet and confer process will not resolve their
                 26       dispute, whichever is earlier. Each such motion must be accompanied by a
                 27       competent declaration affirming that the movant has complied with the meet and
                 28       confer requirements imposed in the preceding paragraph. Failure by the
M ANATT,PHELPS cSt
  PHi~ues, LLP                                                                   STIPULATED PROTECTIVE ORDER
  A TTORNEYS AT LAW
                                                                   IO
    COSTA MlSA
                      1    Designating Party to make such a motion including the required declaration within
                      2    21 days (or 14 days, if applicable) shall automatically waive the confidentiality
                      3    designation for each challenged designation. In addition, the Challenging Party may
                      4    file a motion challenging a confidentiality designation at any time if there is good
                      5    cause for doing so, including a challenge to the designation of a deposition
                      6    transcript or any portions thereof. Any motion brought pursuant to this provision
                      7    must be accompanied by a competent declaration affirming that the movant has
                      8    complied with the meet and confer requirements imposed by the preceding
                      9    paragraph.
                  10             The burden of persuasion in any such challenge proceeding shall be on the
                  11      Designating Party. Frivolous challenges and those made for an improper purpose
                  12 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                  13      expose the Challenging Party to sanctions. Unless the Designating Party has waived
                  14      the confidentiality designation by failing to file a motion to retain confidentiality as
                 15       described above, all parties shall continue to afford the material in question the
                 16       level of protection to which it is entitled under the Producing Party's designation
                 17       until the court rules on the challenge.
                 18       7.     ACCESS TO AND USE OF PROTECTED MATERTAT
                 19             7.1     Basic Principles. A Receiving Party may use Protected Material that is
                 20       disclosed or produced by another Party or by a Non-Party in connection with this
                 21       case only for prosecuting, defending, or attempting to settle this litigation. Such
                 22       Protected Material may be disclosed only to the categories of persons and under the
                 23       conditions described in this Order. When the litigation has been terminated, a
                 24       Receiving Party must comply with the provisions of section 15 below(FINAL
                 25       DISPOSITION).
                 26             Protected Material must be stored and maintained by a Receiving Party at a
                 27       location and in a secure manner that ensures that access is limited to the persons
                 28       authorized under this Order.
MANATT,PHELPS Bz
 PHILLIPS LLP
 A T]'ORNEYS AT LAW
                                                                    11            STIPULATED PROTECTIVE ORDER
    COSTA MESA
                       1          7.2    Disclosure of"CONFIDENTIAL"Information or Items. Unless
                       2   otherwise ordered by the court or permitted in writing by the Designating Party, a
                       3   Receiving Party may disclose any information or item designated
                       4   "CONFIDENTIAL" only to:
                       5                (a)the Receiving Party's Outside Counsel of Record in this action, as
                       6   well as employees of said Outside Counsel of Record to whom it is reasonably
                       7   necessary to disclose the information for this litigation and who have signed the
                       8   "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit
                       9   E1;
                  10                    (b)the officers, directors, and employees (including House Counsel) of
                  11       the Receiving Party to whom disclosure is reasonably necessary for this litigation
                  12       and who have signed the "Acknowledgment and Agreement to Be Bound"(E~ibit
                  13       A);
                  14                    (c)Experts (as defined in this Order) of the Receiving Party to whom
                  15       disclosure is reasonably necessary for this litigation and who have signed the
                  16       "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                  17                    (d)the court and its personnel;
                  18                    (e) court reporters and their staff, professional jury or trial consultants,
                  19       and Professional Vendors to whom disclosure is reasonably necessary for this
                  20       litigation and who have signed the "Acknowledgment and Agreement to Be
                  21       Bound"(E~ibit A);
                  22                    (~ during their depositions, witnesses in the action to whom disclosure
                  23       is reasonably necessary and who have signed the "Acknowledgment and
                  24       Agreement to Be Bound"(Exhibit A), unless otherwise agreed by the Designating
                  25       Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
                  26       to depositions that reveal Protected Material must be separately bound by the court
                  27       reporter and may not be disclosed to anyone except as permitted under this
                  28       Stipulated Protective Order.
M ANATT, PHELPS St
  PH~~tiPs, LLP                                                      12             STIPULATED PROTECTIVE ORDER
  A TT()RNFYS AT LAW
     CnSTA MESA
                      1                 (g)the author or recipient of a document containing the information or
                      2    a custodian or other person who otherwise possessed or knew the information.
                      3          7.3     Disclosure of"HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
                      4    ONLY" and "HIGHLY CONFIDENTIAL —SOURCE CODE"Information or
                      5    Items. Unless otherwise ordered by the court or permitted in writing by the
                      6    Designating Party, a Receiving Party may disclose any information or item
                      7    designated "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" or
                      8   "HIGHLY CONFIDENTIAL —SOURCE CODE" only to:
                      9                (a)the Receiving Party's Outside Counsel of Record in this action, as
                  10       well as employees of said Outside Counsel of Record to whom it is reasonably
                  11      necessary to disclose the information for this litigation and who have signed the
                  12 "Acknowledgment and Agreement to Be Bound" that is attached hereto as E~iibit
                  13      A;
                  14                    (b)Experts ofthe Receiving Party(1)to whom disclosure is
                  15      reasonably necessary for this litigation,(2) who have signed the "Acknowledgment
                  16      and Agreement to Be Bound"(E~ibit A), and (3) as to whom the procedures set
                 17       forth in paragraph 7.4(a)(2), below, have been followed];
                 18                    (c)the court and its personnel;
                 19                    (d) court reporters and their staff, professional jury or trial consultants,
                 20       and Professional Vendors to whom disclosure is reasonably necessary for this
                 21       litigation and who have signed the "Acknowledgment and Agreement to Be
                 22       Bound"(Exhibit A); and
                 23                    (e)the author or recipient of a document containing the information or
                 24       a custodian or other person who otherwise possessed or knew the information.
                 25             7.4 Procedures for A~provin ~or Objecting to Disclosure of"HIGHLY
                 26       CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY
                 27       CONFIDENTIAL —SOURCE CODE"Information or Items to Designated House
                 28       Counsel or Exerts.
M ANATT,PHELPS St
  PxiLtins, LLP
  ATTORN ETS AZ LAW
                                                                    13             STIPULATED PROTECTIVE ORDER
    COSTA MESA
                                      (a)(1) Unless otherwise ordered by the court or agreed to in writing by
                     2   the Designating Party, a Party that seeks to disclose to Designated House Counsel
                     3   any information or item that has been designated "HIGHLY CONFIDENTIAL
                     4   ATTORNEYS'EYES ONLY" pursuant to paragraph 7.3 first must make a written
                     5   request to the Designating Party that(1) sets forth the full name ofthe Designated
                     6   House Counsel and the city and state of his or her residence, and (2) describes the
                     7   Designated House Counsel's current and reasonably foreseeable future primary job
                     8   duties and responsibilities in sufficient detail to determine if House Counsel is
                     9   involved, or may become involved, in any competitive decision-making.
                  10                 (a)(2) Unless otherwise ordered by the court or agreed to in writing by
                  11     the Designating Party, a Party that seeks to disclose to an Expert(as defined in this
                  12     Order) any information or item that has been designated "HIGHLY
                  13     CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY
                  14     CONFIDENTIAL —SOURCE CODE" pursuant to paragraph 7.3 first must make a
                  15     written request to the Designating Party that(1) identifies the general categories of
                  16     "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY
                  17     CONFIDENTIAL —SOURCE CODE" information that the Receiving Party seeks
                  18     permission to disclose to the Expert,(2)sets forth the full name of the Expert and
                  19     the city and state of his or her primary residence,(3) attaches a copy ofthe Expert's
                  20     current resume,(4) identifies the Expert's current employer(s),(5) identifies each
                  21     person or entity from whom the Expert has received compensation or funding for
                  22     work in his or her areas of expertise or to whom the expert has provided
                  23     professional services, including in connection with a litigation, at any time during
                  24     the preceding five years, and (6) identifies (by name and number ofthe case, filing
                  25     date, and location of court) any litigation in connection with which the Expert has
                  26     offered expert testimony, including through a declaration, report, or testimony at a
                  27     deposition or trial, during the preceding five years.
                  28                 (b) A Party that makes a request and provides the information
M ANATT, PHELPS &
  PHILLIPS, LLP
                                                                  I4             STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT LAW

    C()STq MESA
                      1    specified in the preceding respective paragraphs may disclose the subject Protected
                     2     Material to the identified Designated House Counsel or Expert unless, within 14
                     3     days of delivering the request, the Party receives a written objection from the
                     4     Designating Party. Any such objection must set forth in detail the grounds on which
                     5     it is based.
                     6                    (c) A Party that receives a timely written objection must meet and
                     7     confer with the Designating Party(through direct voice to voice dialogue) to try to
                     8     resolve the matter by agreement within seven days ofthe written objection. If no
                     9     agreement is reached, the Party seeking to make the disclosure to Designated House
                  10      Counsel or the Expert may file a motion as provided in Civil Local Rule 7(and in
                 11       compliance with Civil Local Rule 79-5, if applicable) seeking permission from the
                 12       court to do so. Any such motion must describe the circumstances with specificity,
                 13       set forth in detail the reasons why the disclosure to Designated House Counsel or
                 14       the Expert is reasonably necessary, assess the risk of harm that the disclosure would
                 15       entail, and suggest any additional means that could be used to reduce that risk. In
                 16       addition, any such motion must be accompanied by a competent declaration
                 17       describing the parties' efforts to resolve the matter by agreement (i.e., the extent
                 18       and the content ofthe meet and confer discussions) and setting forth the reasons
                 19       advanced by the Designating Party for its refusal to approve the disclosure.
                 20             In any such proceeding, the Party opposing disclosure to Designated House
                 21       Counsel or the Expert shall bear the burden of proving that the risk of harm that the
                 22       disclosure would entail(under the safeguards proposed) outweighs the Receiving
                 23       Party's need to disclose the Protected Material to its Designated House Counsel or
                 24       Expert.
                 25       8.    PROSECUTION BAR
                 26             Absent written consent from the Producing Party, any individual who
                 27       receives access to "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY"
                 28       or "HIGHLY CONFIDENTIAL —SOURCE CODE"information shall not be
MANATT~ PHELPS &
 PHILLIPS, LLP
                                                                    IS           STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT LAW
    COSTA MESA
                     1   involved in the prosecution of patents or patent applications relating to tele-
                     2   audiology technologies in relation to hearing instruments, including without
                     3   limitation the patents asserted in this action and any patent or application claiming
                     4   priority to or otherwise related to the patents asserted in this action, before any
                     5   foreign or domestic agency, including the United States Patent and Trademark
                     6   Office ("the Patent Office"). For purposes of this paragraph,"prosecution" includes
                     7   directly or indirectly drafting, amending, advising, or otherwise affecting the scope
                     8   or maintenance of patent claims.' To avoid any doubt,"prosecution" as used in this
                     9   paragraph does not include representing a party challenging a patent before a
                 10      domestic or foreign agency (including, but not limited to, a reissue protest, ex parte
                 11      reexamination or inter partes reexamination). This Prosecution Bar shall begin
                 12      when access to "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY" or
                 13      "HIGHLY CONFIDENTIAL —SOURCE CODE" information is first received by
                 14      the affected individual and shall end two(2) years after final termination of this
                 15      action.
                 16      9.        SOURCE CODE
                 17                        (a)        To the extent production of source code becomes necessary in
                 18      this case, a Producing Party may designate source code as "HIGHLY
                 19      CONFIDENTIAL -SOURCE CODE" if it comprises or includes confidential,
                 20      proprietary or trade secret source code.
                 21                        (b)        Protected Material designated as "HIGHLY CONFIDENTIAL — ~
                 22      SOURCE CODE" shall be subject to all ofthe protections afforded to "HIGHLY
                 23      CONFIDENTIAL —ATTORNEYS'EYES ONLY" information including the
                 24      Prosecution Bar set forth in Paragraph 8, and may be disclosed only to the
                 25      individuals to whom "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
                 26
                 27
                         ~ Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
                 2g
M ANATT,PHELPS Si
  PHt[[ t['S, LLP                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                      I E)
 A TTORNkYS AT LAW

    COSTA MtSA
                       1     ONLY" information may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with
                       2    the exception of Designated House Counsel.
                       3                (c)     Any source code produced in discovery shall be made available
                       4    for inspection, in a format allowing it to be reasonably reviewed and searched,
                       5    during normal business hours or at other mutually agreeable times, at an office of
                       6    the Producing Party's counsel or another mutually agreed upon location. The source
                       7    code shall be made available for inspection on a secured computer in a secured
                       8    room without Internet access or network access to other computers, and the
                       9    Receiving Party shall not copy, remove, or otherwise transfer any portion ofthe
                   10       source code onto any recordable media or recordable device. The Producing Party
                   11       may visually monitor the activities ofthe Receiving Party's representatives during
                   12       any source code review, but only to ensure that there is no unauthorized recording,
                   13       copying, or transmission of the source code.
                   14                  (d)      The Receiving Party may request paper copies of limited
                   15       portions of source code that are reasonably necessary for the preparation of court
                   16      filings, pleadings, expert reports, or other papers, or for deposition or trial, but shall
                  17        not request paper copies for the purposes ofreviewing the source code other than
                  18       electronically as set forth in paragraph (c)in the first instance. The Producing Party
                  19       shall provide all such source code in paper form including bates numbers and the
                 20        label"HIGHLY CONFIDENTIAL -SOURCE CODE." The Producing Party may
                 21        challenge the amount ofsource code requested in hard copy form pursuant to the
                 22        dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the
                 23        Producing Party is the "Challenging Party" and the Receiving Party is the
                 24        "Designating Party" for purposes of dispute resolution.
                 25                    (e)     The Receiving Party shall maintain a record of any individual
                 26        who has inspected any portion ofthe source code in electronic or paper form. The
                 27        Receiving Party shall maintain all paper copies of any printed portions of the source
                 28        code in a secured, locked area. The Receiving Party shall not create any electronic
MANATT~ PHELPS Bz
  Px1LL~ns, LLP                                                                     STIPULATED PROTECTIVE ORDER
 A TTORNEYS A]' LA W
                                                                     17
    COSTA MESA
                            or other images of the paper copies and shall not convert any of the information
                        2   contained in the paper copies into any electronic format. The Receiving Party shall
                        3   only make additional paper copies if such additional copies are (1) necessary to
                        4   prepare court filings, pleadings, or other papers (including a testifying expert's
                        5   expert report),(2) necessary for deposition, or(3) otherwise necessary for the
                        6   preparation of its case. Any paper copies used during a deposition shall be retrieved
                        7   by the Producing Party at the end of each day and must not be given to or left with
                        8   a court reporter or any other unauthorized individual.
                        9   10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                    IN OTHER LITIGATION
                   10
                                         If a Party is served with a subpoena or a court order issued in other
                   11
                            litigation that compels disclosure of any information or items designated in this
                   12
                            action as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'
                   13
                            EYES ONLY" or "HIGHLY CONFIDENTIAL —SOURCE CODE"that Party
                   14
                            must:
                   15
                                         (a) promptly notify in writing the Designating Party. Such notification
                   16
                            shall include a copy of the subpoena or court order;
                  17
                                        (b) promptly notify in writing the party who caused the subpoena or
                  18
                            order to issue in the other litigation that some or all ofthe material covered by the
                  19
                            subpoena or order is subject to this Protective Order. Such notification shall include
                  20
                            a copy of this Stipulated Protective Order; and
                  21
                                        (c) cooperate with respect to all reasonable procedures sought to be
                  22
                            pursued by the Designating Party whose Protected Material may be affected.
                  23
                                         If the Designating Party timely seeks a protective order, the Party
                  24
                            served with the subpoena or court order shall not produce any information
                  25
                            designated in this action as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
                  26
                            ATTORNEYS'EYES ONLY" or "HIGHLY CONFIDENTIAL —SOURCE
                  27
                            CODE" before a determination by the court from which the subpoena or order
                  28
M ANAT"I, PHELPS Bz
  PHILLIPS, LLP
                                                                     IS            STIPULATED PROTECTIVE ORDER
  A TTO RN tYS AT LAW

     COSTA MESA
                      1    issued, unless the Party has obtained the Designating Party's permission. The
                     2     Designating Party shall bear the burden and expense of seeking protection in that
                     3     court of its confidential material —and nothing in these provisions should be
                     4     construed as authorizing or encouraging a Receiving Party in this action to disobey
                     5 II a lawful directive from another court.
                     6     1 1.   ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                                  PRODUCED IN THIS LITIGATION
                     7
                                       (a)      The terms of this Order are applicable to information produced
                     8
                           by a Non-Party in this action and designated as "CONFIDENTIAL" or "HIGHLY
                     9
                           CONFIDENTIAL —ATTORNEYS'EYES ONLY" or "HIGHLY
                 10
                           CONFIDENTIAL —SOURCE CODE". Such information produced by Non-Parties
                 11
                          in connection with this litigation is protected by the remedies and relief provided by
                 12
                          this Order. Nothing in these provisions should be construed as prohibiting a Non-
                 13
                          Party from seeking additional protections.
                 14
                                       (b)      In the event that a Party is required, by a valid discovery
                 15
                          request, to produce allon-Party's confidential information in its possession, and the
                 16
                          Party is subject to an agreement with the Non-Party not to produce the Non-Party's
                 17
                          confidential information, then the Party shall:
                 18
                                             1. promptly notify in writing the Requesting Party and the Non-
                 19
                          Party that some or all of the information requested is subject to a confidentiality
                 20
                          agreement with allon-Party;
                 21
                                             2. promptly provide the Non-Party with a copy of the Stipulated
                 22
                          Protective Order in this litigation, the relevant discovery request(s), and a
                 23
                          reasonably specific description ofthe information requested; and
                 24
                                          3. make the information requested available for inspection by the
                 25
                          Non-Party.
                 26
                                       (c)     If the Non-Party fails to object or seek a protective order from
                 27
                          this court within 14 days of receiving the notice and accompanying information, the
                 28
MANATT,PHELPS &
 PHILLIPS, LLP                                                                     STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT LAW
                                                                     19
    COSiA MESA
                     1    Receiving Party may produce the Non-Party's confidential information responsive
                     2   to the discovery request. If the Non-Party timely seeks a protective order, the
                     3   Receiving Party shall not produce any information in its possession or control that
                     4    is subject to the confidentiality agreement with the Non-Party before a
                     5   determination by the court.2 Absent a court order to the contrary, the Non-Party
                     6   shall bear the burden and expense of seeking protection in this court of its Protected
                     7   Material.
                     8    12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                     9                        If a Receiving Party learns that, by inadvertence or otherwise, it has
                 10      disclosed Protected Material to any person or in any circumstance not authorized
                 11      under this Stipulated Protective Order, the Receiving Party must immediately(a)
                 12      notify in writing the Designating Party ofthe unauthorized disclosures,(b) use its
                 13      best efforts to retrieve all unauthorized copies of the Protected Material,(c) inform
                 14      the person or persons to whom unauthorized disclosures were made of all the terms
                 15      ofthis Order, and (d)request such person or persons to execute the
                 16      "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit
                 17      A.
                 18      13.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                   PROTECTED MATERIAL
                 19
                                              When a Producing Party gives notice to Receiving Parties that certain
                 20
                         inadvertently produced material is subject to a claim of privilege or other
                 21
                         protection, the obligations ofthe Receiving Parties are those set forth in Federal
                 22
                         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                 23
                         whatever procedure may be established in an e-discovery order that provides for
                 24
                         production without prior privilege review. Pursuant to Federal Rule of Evidence
                 25
                 26
                 27      2 The purpose ofthis provision is to alert the interested parCies to the existence of confidentiality rights of a Non-Party and to
                         afford the Non-Party an opportunity to protect its confidentiality interests in this court.
                 2g
M ANATT, PHELPS &
  PHILLIPS, LLP
                                                                                         ZO                     STIPULATED PROTECTIVE ORDER
 A TTORNEYS AT LAW

    COSTA MESA
                      1    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                      2    of a communication or information covered by the attorney-client privilege or work
                      3    product protection, the parties may incorporate their agreement in the stipulated
                      4    protective order submitted to the court.
                      5    14.      MISCELLANEOUS
                      6             14.1 Right to Further Relief. Nothing in this Order abridges the right of any
                      7    person to seek its modification by the court in the future.
                      S             14.2 Right to Assert Other Objections. By stipulating to the entry of this
                      9    Protective Order no Party waives any right it otherwise would have to object to
                  10       disclosing or producing any information or item on any ground not addressed in
                  11       this Stipulated Protective Order. Similarly, no Party waives any right to object on
                  12       any ground to use in evidence of any ofthe material covered by this Protective
                  13       Order.
                  14             14.3 Optional: Export Control. Disclosure ofProtected Material shall be
                  15      subject to all applicable laws and regulations relating to the export of technical data
                  16      contained in such Protected Material, including the release of such technical data to
                 17       foreign persons or nationals in the United States or elsewhere. The Producing Party
                 18       shall be responsible for identifying any such controlled technical data, and the
                 19       Receiving Party shall take measures necessary to ensure compliance.
                 20              14.4 Filing Protected Material. Without written permission from the
                 21       Designating Party or a court order secured after appropriate notice to all interested
                 22       persons, a Party may not file in the public record in this action any Protected
                 23       Material. A Party that seeks to file under seal any Protected Material must comply
                 24       with Civil Local Rule 79-5. Protected Material may only be filed under seal
                 25       pursuant to a court order authorizing the sealing of the specific Protected Material
                 26       at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
                 27       request establishing that the Protected Material at issue is privileged, protectable as
                 28       a trade secret, or otherwise entitled to protection under the law. If a Receiving
MANATT,PHELPS SL
 PHILLIPS, LLP
 A TTORNEYS AT Lq W
                                                                    ZI            STIPULATED PROTECTIVE ORDER
    COSiA MESA
                     1   Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-
                     2   5(e) is denied by the court, then the Receiving Party may file the Protected Material
                     3   in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
                     4   instructed by the court.
                     5   15.    FINAL DISPOSITION
                     6                Within 60 days after the final disposition of this action, as defined in
                     7   paragraph 4, each Receiving Party must return all Protected Material to the
                     8   Producing Party or destroy such material. As used in this subdivision, "all Protected
                     9   Material" includes all copies, abstracts, compilations, summaries, and any other
                 10      format reproducing or capturing any of the Protected Material Whether the
                 11      Protected Material is returned or destroyed, the Receiving Party must submit a
                 12      written certification to the Producing Party (and, if not the same person or entity, to
                 13      the Designating Party) by the 60-day deadline that(1)identifies(by category,
                 14      where appropriate) all the Protected Material that was returned or destroyed and (2)
                 15      affirms that the Receiving Party has not retained any copies, abstracts,
                 16      compilations, summaries or any other format reproducing or capturing any ofthe
                 17      Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                 18      archival copy of all pleadings, motion papers, trial, deposition, and hearing
                 19      transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                 20      reports, attorney work product, and consultant and expert work product, even if
                 21      such materials contain Protected Material. Any such archival copies that contain or
                 22      constitute Protected Material remain subject to this Protective Order as set forth in
                 23      Section 4(DURATION).
                 24            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                 25
                         DATED:                                       /s/ B~ianna Dahlberg
                 26
                                                                Attorneys for Plaintiff and Counterdefendant,
                 27                                             Deborah M. Manchester, Ph.D.
                 28
M ANATT, PHELPS &
  PHILLIPS, LLP
                                                                  22            STIPULATED PROTECTIVE ORDER
 A TTUNNCYS AT LAW

    COSTA MESA
             Case ; 17-cv-05309-ODW-JEM Document 256-1 Filed 11/12/18 Page 24 of 25 Page ID
                                               #:6892


                      1
                          DATED:                            /s/ Yuri Mikulka
                      2                               Attorneys for Defendants,
                      3                               Sivantos GmbH and Sivantos, Inc.

                   4
                      5   DATED:                            /s/Eric S. Beane
                                                      Attorneys for Defendants,
                   6                                  David D. Larsen and Ryan K. Bacher, and
                      7                               Defendant and Counterclaimant Auralcare
                                                      Hearing Centers of America, LLC d/b/a My
                   8                                  Hearing Centers
                   9
                  10 i~ PURSUANT TO STIPULATION,IT IS SO ORDERED.
                  11
                  12      DATED:   13    ~-O

                  13                                  U 'ed States District/Magistrate Judge
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT, PHELPS 82
  Pxi~~~rs, LLP
 A TTI)HNkYS AT LAW
                                                       Z3           STIPULATED PROTECTIVE ORDER
    C(15TA MESA
                                                                    L'ViSiDTT   A
                        1



                        2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                        3                 I,                                        [print or type full name], of
                        4                            [print or type full address], declare under penalty of perjury
                        5   that I have read in its entirety and understand the Stipulated Protective Order that
                        6 ~~ was issued by the United States District Court for the Central District of California
                        7 ~ on                 in the case of Manchester v. Sivantos GmbH et al., 2:17-cv-05309-
                        8   ODW (JEM). I agree to comply with and to be bound by all the terms of this
                        9   Stipulated Protective Order and I understand and acknowledge that failure to so
                   10       comply could expose me to sanctions and punishment in the nature of contempt. I
                   11       solemnly promise that I will not disclose in any manner any information or item
                   12       that is subject to this Stipulated Protective Order to any person or entity except in
                   13       strict compliance with the provisions of this Order.
                   14                     I further agree to submit to the jurisdiction ofthe United States District
                   15       Court for the Northern District of California for the purpose of enforcing the terms
                   16       ofthis Stipulated Protective Order, even if such enforcement proceedings occur
                   17       after termination of this action.
                  18                      I hereby appoint                                     [print or type full
                  19        name] of                                                       [print or type full
                  20        address and telephone number] as my California agent for service of process in
                  21        connection with this action or any proceedings related to enforcement of this
                  22        Stipulated Protective Order.
                  23        Date:
                  24        City and State where sworn and signed:
                  25
                            Printed name:
                  26                   [printed name]
                  27        Signature:
                                        [signature]
                  28        321118302.1

M ANAT7, PHELPS Bt
  PHILLIPS, LLP
                                                                       24             STIPULATED PROTECTIVE ORDER
  A TTON NF YS AT LqW
     COSTA MESA
